Citation Nr: 1623872	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for insomnia, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for chronic pain/fatigue.

4.  Entitlement to basic eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in part, denied service connection for chronic pain/fatigue, anxiety, and insomnia and found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim for service connection for depression.  

This matter also comes before the Board from a November 2009 decision of the VA Pension Management Center and RO in St. Paul, Minnesota which denied special monthly pension benefits.

In a November 2010 VA Form 9 substantive appeal, the Veteran requested a Board videoconference hearing.  He was scheduled for such a hearing in October 2015 but, in October 2015 correspondence, the Veteran cancelled his hearing request.  

The Board recognizes that the Veteran has claimed entitlement to service connection for depression, which was previously denied in a July 1997 rating decision; however, the record shows additional psychiatric diagnoses.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2014). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for depression.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received and as the Veteran has separately appealed the issue of entitlement to service connection for anxiety, the Board has recharacterized his claim of service connection for depression pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a decision issued in July 1997, the RO denied the Veteran's claim of entitlement to service connection for depression.  The Veteran entered a notice of disagreement in August 1998 and a statement of the case was issued in November 1998; however, he failed to perfect his appeal.

2.  Evidence added to the record since the final July 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Resolving all doubt in his favor, the Veteran has current diagnoses of anxiety, depression, and PTSD which have been related to his service and have been continually present since that time.

4.  Resolving all doubt in his favor, the Veteran has a current diagnosis of insomnia which has been related to his service and has been continually present since that time.

5.  Resolving all doubt in his favor, the Veteran has a current diagnosis of chronic pain/fatigue which has been related to his service and has been continually present since that time.

6.  Active service during a period of war by the Veteran is not shown.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2015)].	

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).

4.  The criteria for the establishment of service connection for insomnia are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

5.  The criteria for the establishment of service connection for chronic pain/fatigue are met.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  The Veteran's service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for depression and grant service connection for an acquired psychiatric disorder, insomnia, and chronic pain/fatigue is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

With regard to the pension issue, VCAA notice is not required as the law and not the facts are dispositive and the claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).      

The Veteran has not identified any outstanding evidence to be obtained.  Accordingly, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II. 
New and Material Evidence Analysis

The Veteran submitted an original claim for service connection for depression in June 1997.  By rating decision dated in July 1997, the RO denied service connection for depression and, in rendering such decision, considered the Veteran's service treatment records as well as post-service treatment records dated from October 1996 to June 1997.  Specifically, the RO noted that service treatment records and post-service treatment records were negative for complaints or findings of depression.  The RO ultimately concluded that service connection was not warranted as there was no evidence of a condition incurred in service or thereafter.

The Veteran was notified of the decision and his appellate rights in August 1997.  Although the Veteran submitted a timely notice of disagreement in August 1998, he did not perfect an appeal after the RO issued a November 1998 statement of the case.  Therefore, the RO's decision of July 1997 is final.  38 U.S.C.A. § 7105(c)(West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for depression was received prior to the expiration of the appeal period stemming from the July 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In August 2006, the Veteran requested to reopen his claim for service connection for depression.  In connection with such claim, the Veteran submitted medical evidence showing treatment for psychiatric problems along with a March 2001 medical opinion from Dr. T.B.W. relating the Veteran's PTSD with consequent depression and insomnia to his service.  By rating decision issued in September 2007, the RO continued the denial of service connection for depression, finding that while the Veteran now had a diagnosis of depression he had failed to submit new and material evidence of to reopen the claim.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since the July 1997 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denial has been received, to include evidence of a current diagnosis of depression, an opinion relating the Veteran's depression to his service, as well as the Veteran's competent statements, which are also presumed credible for the purposes of reopening a claim, that he is currently experiencing depression which has continued since his service.  

The prior denial in July 1997, which was continued in the November 1998 statement of the case, was based upon a finding that the Veteran did not have depression related to service.  The evidence received since such time indicates that he does have depression and that it is related to his service.  Therefore, the Board finds that the evidence added to the record since the final July 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for depression.

III. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in August 2006, the amended regulations do not apply.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In a November 2010 statement, the Veteran wrote that he began suffering from depression, insomnia, anxiety, and chronic pain/fatigue during his service.  Specifically he noted that contracted malaria while stationed in the Philippines and was hospitalized for this condition along with leg infections, insomnia, vomiting, dizziness, and depression both in 1959 and again in 1960.  

The majority of the Veteran's service treatment records (STRs) are incomplete.  However, the Veteran's November 1960 separation examination and report of medical history are of record.  Significantly, these reports note that the Veteran had been hospitalized for one week in the Philippines for "dizzy spells" associated with shortness of breath and chest pain.  The Veteran indicated that he had lost 15 pounds since May 1960 due to lack of appetite and indigestion and had not sought medical attention.  Finally, the Veteran complained of insomnia for the preceding six months and of worry over problems at home and the progress of his discharge over the past three months.  Notably, the November 1960 separation examination shows a question mark regarding the Veteran's psychiatric status.  Also, in the November 1960 report of medical history the Veteran reported a positive history of "cramps in your legs," "frequent trouble sleeping," and "depression or excessive worry."  

Post-service treatment records show that the Veteran was treated in December 1968 for a three year history of nervousness, insomnia, hyperventilation, difficulty with speech, spasms of the neck/back/arm/chest muscles, loss of weight, and a sore throat.  It was noted that these illnesses dated back to 1965 at which time the Veteran was found to have a nodule on the right lobe of his thyroid.  The Veteran underwent surgery and was then treated with medication for throiditis.  He was diagnosed with anxiety reaction with a depressive component.  

The record is absent for subsequent medical records until October 1996 when the Veteran complained of neck, shoulder, and back pain and was noted to have restless leg syndrome, facet syndrome, and beginning osteoarthritis.  A June 1997 private treatment record also notes a diagnosis of insomnia.  Records from the Social Security Administration (SSA) include an October 1997 psychiatric examination report showing a diagnosis of depressive disorder.  These records also show a diagnosis of chronic fatigue.  

In a March 2001 statement, Dr. T.B.W. notes that she had been seeing the Veteran since December 1999.  It was noted that the Veteran was being treated for hypothyroidism secondary to thyroidectomy in the late 1980s, hypertension, sleep disorder with depression, PTSD, lupus with some joint pain, chronic pain syndrome, and fatigue.  Dr. T.B.W. wrote that she had reviewed the records from the Veteran's service, particularly at the time of the Veteran's discharge when he had multiple medical problems.  Dr. T.B.W wrote that, according to the Veteran, he had an episode of malaria.  He also reported episodes of venomous bites from snakes and spiders that caused extreme swelling of the legs and other systemic problems which required hospitalization.  Dr. T.B.W opined that the following problems were more likely than not to have been incurred or aggravated by the Veteran's service: 1) PTSD with consequent depression and insomnia, 2) chronic pain, which she believed to be related to his past history of infections, and 3) lupus as there was some experimental evidence that this can be related to prior infections.  

The Veteran was afforded a VA muscles examination in December 2006 and was diagnosed with restless leg syndrome and insomnia at that time.  However, no etiology opinion was provided at that time.  In a subsequent August 2007 VA opinion, a negative opinion was provided regarding restless leg syndrome but not regarding the Veteran's diagnosed insomnia.  Significantly, the Veteran has not been afforded a VA examination regarding his claimed acquired psychiatric disorder and/or chronic pain/fatigue.  

Upon review of the evidence, the Board finds that in affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder, insomnia, and chronic pain/fatigue is warranted.  In this regard, the Board notes that  that STRs show that the Veteran began experiencing psychiatric problems (to include insomnia) during his service as post-service treatment records dated as early as December 1968 show continued psychiatric and chronic pain complaints.  Furthermore, the record contains a medical opinion relating these disabilities to the Veteran's service.  There is no contrary medical opinion of record.  Given the evidence of in-service disability and continuing after service, the March 2001 medical opinion from Dr. T.B.W. relating these disabilities to the Veteran's service, and the Veteran's statements of continuing symptomatology, the Board finds that the evidence supports a grant of service connection.   

IV.  Non-service connected pension benefits

The Veteran seeks non-service-connected pension benefits.  VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from February 1958 to November 1960.  This service is during peacetime.

The Veteran argues that he should be accorded non-service-connected pension benefits under law.  Although he acknowledges that he did not serve during a statutorily mandated period of war, he nonetheless argues that he served just prior to the Vietnam War, and that that service should be considered wartime service.

Having reviewed the Veteran's contention in light of the record and the law, the Board is of the opinion that the claim must be denied as a matter of law.  The sole question before the Board is whether the Veteran has established threshold eligibility for a non-service-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  VA's determination of whether a claimant's service meets these threshold requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, the Veteran does not contend, nor does the evidence show that his period of service from February 1958 to November 1960 was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (The "Korean Conflict" ended January 31, 1955 and the "Vietnam Era" did not begin until May 7, 1975).

Although the Veteran's essential argument is that the denial of his claim is inequitable, the Board is without authority to grant relief on this basis.  The Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As a matter of law, the Veteran did not serve during a period of war, and his appeal for non-service-connected pension benefits must be denied, since he does not meet the threshold statutory requirement for eligibility for that benefit.


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for insomnia is granted.

Service connection for chronic pain/fatigue is granted.

Basic eligibility for non-service-connected pension benefits is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


